       Case 2:20-cv-02123-JAR-ADM Document 76 Filed 03/10/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

FREDDIE WILLIAMS,                              )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )               Case No. 20-2123-JAR-ADM
                                               )
JONATHAN BOND, et al.,                         )
                                               )
                       Defendants.             )

                          NOTICE AND ORDER TO SHOW CAUSE

       The docket reflects that defendant Jeffrey Fewell (“Fewell”) agreed to waive service of a

summons in this action on October 7, 2020. (ECF 63.) The docket also reflects that a summons

and complaint were served on defendant Jonathan Bond (“Bond”) by certified mail on February 8,

2021. (ECF 75.) Fewell was required to answer or otherwise respond to plaintiff Freddie

Williams’ fourth amended complaint and supplement (ECF 49 & 52) by December 4, 2020. (See

ECF 63.) Bond was required to answer or otherwise respond by March 1, 2021. (See ECF 75.)

As of today, however, neither Fewell nor Bond has not responded to the operative complaint, and

plaintiff has not filed a request for the clerk’s entry of default against these defendants.

       Plaintiff has taken no action in this case since October 2020. Multiple docket entries show

that mail sent to plaintiff in October 2020 and after was returned to the clerk’s office. (See, e.g.,

ECF 67, 68, 73, 74.) It appears plaintiff is no longer incarcerated at Wyandotte County Detention

Center, which is his current address of record. (See ECF 68 (stamped “LEFT FACILITY

RETURN TO SENDER”); see also KASPER Offender Population Search (showing that the

current status of Freddie L. Williams is “Post Incarceration”).) Pursuant to D. KAN. RULE

5.1(c)(3), a pro se litigant “must notify the clerk in writing of any change to address or telephone

number.” (emphasis added.) But plaintiff has not done so. To the extent he does not receive
       Case 2:20-cv-02123-JAR-ADM Document 76 Filed 03/10/21 Page 2 of 2




notices from the court, he bears responsibility. See Theede v. U.S. Dep’t of Labor, 172 F.3d 1262,

1265 (10th Cir. 1999) (interpreting a similar District of Colorado local rule).

        In view of the above, the court orders plaintiff to show cause in writing by March 26,

2021, why the court should not recommend that the district judge dismiss his claims against Fewell

and Bond for failure to prosecute pursuant to FED. R. CIV. P. 41(b). The court further orders the

clerk’s office to send a copy of this order to plaintiff’s last address of record by regular and certified

mail. “Any notice mailed to the last address of record of an attorney or pro se party is sufficient

notice.” D. KAN. RULE 5.1(c)(3).

        IT IS SO ORDERED.

        Dated March 10, 2021, at Topeka, Kansas.

                                                                 s/ Angel D. Mitchell
                                                                 Angel D. Mitchell
                                                                 U.S. Magistrate Judge
